Exhibit 10.63

 

RESEARCH COLLABORATION AGREEMENT

— INVENTIONS AND MATERIALS —

 

This Agreement, effective as of September 21, 2005 (the “Effective Date”), is
between the University of Massachusetts Lowell (“UML” or “Institution”), a
public institution of higher education of the Commonwealth of Massachusetts, and
MFIC Corporation, a Delaware corporation (“Sponsor”),

 

WHEREAS: UML has identified Sponsor’s proprietary Microfluidizer® processor and
Microfluidizer® Mixer/Reactor technology as a potentially important sizing and
reaction process component to its nanomanufacturing initiative,

 

WHEREAS: UML desires to evaluate this premise via research and development using
Microfluidizer equipment,

 

WHEREAS: MIFC desires to evaluate their Microfluidizer® materials processor and
Microfluidizer® Mixer/Reactor technologies for nanomanufacturing opportunities,

 

THEN:  Institution and Sponsor hereby agree to this Research Collaboration
Agreement as defined by the following terms:

 

1.     Definitions.

 

1.1.       “Confidential Information” means confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with the performance of the Research
Project, provided that the information is specifically designated as
confidential. Confidential Information includes, without limitation, trade
secrets, know-how, inventions, technical data or specifications, testing
methods, and research and development activities.1.2.  “Indemnitees” means
either Institution and its trustees, officers, faculty, students, employees, and
agents and their respective successors, heirs and assigns of Sponsor and its
directors, officers, employees, and agents and their respective successors,
heirs and assigns.

 

1.3.       “Inventions” means any potentially patentable or copyrightable
innovation based on the Research Results, which is conceived during the term of
this Agreement by employees of Institution or Sponsor.

 

1.4.       “Materials” means any tangible materials, including recorded data,
writings, etc.

 

1.5.       “Patent Rights” means all United States and foreign patent
applications claiming an Invention, including any divisional, continuation,
continuation-in-part (to the extent that the

 

--------------------------------------------------------------------------------


 

claims are directed to an Invention), and foreign equivalents thereof, as well
as any patents issued thereon or reissues or reexaminations thereof.
“Institution Patent Rights” means Patent Rights claiming Inventions that are
conceived or reduced to practice solely by employees of Institution or by
employees of Sponsor utilizing Institution facilities, as determined under the
patent laws of the United States, and assigned to Institution. “Joint Patent
Rights” means Patent Rights claiming Inventions that are conceived or reduced to
practice jointly by employees of Institution and employees of Sponsor, as
determined under the patent laws of the United States, and assigned to
institution or Sponsor.

 

1.6.       “Principal Investigator” means an employee of Institution who has
primary responsibility for the performance of the Research Project. The
Principal Investigator is identified in Section 2.1 below.

 

1.7.       “Proprietary Materials” means any proprietary Materials other than
Project Materials that are furnished by one party (the “Supplier”) to the other
party (the “Recipient”) in connection with performance of the Research Project.

 

1.8.       “Research Project” means the activities described on Exhibit A
(“Description of Research Project”), which Institution agrees to perform under
the terms and conditions of this Agreement.

 

1.9.       “Research Results” means all data, test results, laboratory notes,
techniques, know-how, and any other information obtained in the performance of
the Research Project. The term “Research Results” does not include Project
Materials, patentable inventions, copyrighted or copyrightable works, trademarks
or service marks, or other intellectual property based on the Research Results.
As a matter of policy, Institution ordinarily will not assert trade secret
protection for Research Results.

 

1.10.     “Technical Representative” means an individual designated by Sponsor
as its principal contact for consultation and communications with Institution
and the Principal Investigator. The Technical Representative is identified in
Section 2.1 below.

 

2.     Performance of Research Project.

 

2.1.       Principal Investigator and Technical Representative. Dr. Robert
Nicolosi, who shall serve as the Project Manager, will have overall
responsibility for the Research Project and will be one of the three faculty
representatives that serve on the Advisory Committee. The Principal Investigator
shall be Dr. Julie Chen, Director – UML Nanomanufacturing Center. She will
manage the interaction required to identify specific research initiatives
recommended by the Advisory Committee to be set up under this agreement. This
Advisory Committee will be composed of Dr. Chen, Dr. Nicolosi and one other
faculty representative and two Technical Representatives of Sponsor. When a
project is identified, Dr. Chen will recommend a specific Principal Investigator
for that project. If Dr. Chen ceases to serve as Principal Investigator for any
reason, Institution will promptly notify Sponsor and Institution and Sponsor
shall use good faith efforts to identify a mutually acceptable replacement
within sixty (60) days. If a suitable replacement Principal Investigator cannot
be identified within the sixty-day period, Sponsor may

 

--------------------------------------------------------------------------------


 

terminate this Agreement as provided in Section 6.2. The Sponsor may change its
Technical Representative upon thirty (30) days written notice to Institution.

 

2.2.       Performance of Research Project. Institution shall use reasonable
efforts to complete the Research Project; however, Institution makes no
warranties regarding the completion of the Research Project or the achievement
of any particular results. The Technical Representative may consult informally
with the Principal Investigator, both in person and by telephone, regarding the
performance of the Research Project. The Institution shall provide the Technical
Representative reasonable access to Institution facilities where the Research
Project is being conducted.

 

2.3        Records, Materials, and Reports. The Project Manager shall prepare
and maintain records containing all Research Results, including laboratory
notebooks maintained in accordance with customary academic practice. During the
term of this Agreement, at his/her convenience, the Principal Investigator shall
provide the Technical Representative reasonable access to research records, and
the Project Manager shall furnish Sponsor, upon request, reasonable amounts of
any Project Materials, subject to availability. Within ninety (90) days after
the expiration or termination of this Agreement, the Principal Investigator
shall deliver to sponsor a final report describing all significant Research
Results in reasonable detail. However, the Principal Investigator may extend
this ninety-day deadline for a period of up to an additional thirty (30) days
with the consent of Sponsor, which consent shall not be unreasonably withheld.

 

3.     Responsibilities of Sponsor.

 

3.1.       Contributions to Research Project. Sponsor shall contribute to the
Research Project the support, equipment, personnel, technology, and other
resources listed on Exhibit B (“Sponsor Contributions”). Sponsor may also
furnish Institution and the Principal Investigator with certain Confidential
Information or Proprietary Materials, which shall remain the property of
Sponsor. Institution and the Principal Investigator reserve the right to refuse
to accept any Confidential Information or Proprietary Materials offered by
Sponsor. Exhibit C (“Sponsor Value Contribution to the Research Collaboration
Agreement”) provides an estimated value of $545,000 as Sponsor’s contribution to
this collaboration.

 

3.2.       Consideration to Institution. The primary consideration is related to
access to the Microfluidizer technologies for purposes of evaluation in UML’s
Nanomanufacturing program directed towards new product applications and
formulations.

 

In addition, for each project approved by the Advisory Committee, MFIC will bear
the first $3,000 for each discrete project. Any additional monies required for
the project will be provided by UML if the monies are available. A Project will
proceed only if the Scope of Work, appropriate joint UML and MFIC personnel, a
budget, and funds are available.

 

4.     Confidential Information: Proprietary Materials: Publications.

 

4.1.       Confidential information.

 

(a)     Designation. Confidential Information that is disclosed in writing shall
be marked with a legend (such as, “Confidential” or “Proprietary”), indicating
its

 

--------------------------------------------------------------------------------


 

confidential status. Confidential Information that is disclosed orally or
visually shall be designated as such at the time of its disclosure and shall be
documented in a written notice prepared by the Disclosing Party and delivered as
soon as possible to the Receiving Party but at latest within thirty (30) days of
the date of disclosure; the notice shall summarize the Confidential Information
disclosed to the Receiving Party and reference the time and place of disclosure.

 

(b)     Obligations. During the term of this Agreement and thereafter for a
period of five (5) years, the Receiving Party shall (i) maintain all
Confidential Information in confidence, except that the Receiving Party
may disclose or permit the disclosure of Confidential Information to its
directors, officers, employees, consultants, and advisors who are obligated to
maintain the confidential nature of Confidential Information and who need to
know Confidential Information for the performance of the Research Project;
(ii) use all Confidential Information solely for the performance or furtherance
of the Research Project; and (iii) allow its directors, officers, employees,
consultants, and advisors to reproduce the Confidential Information only to the
extent necessary for performance of the Research Project, with all reproductions
being considered Confidential Information.

 

(c)     Exceptions. The obligations of the Receiving Party under
Section 4.1.(b) above do not apply to the extent that the Receiving Party can
demonstrate that Confidential Information (i) was in the public domain prior to
the time of its disclosure under this Agreement; however this exception shall
not apply to any specific information merely because it is included in more
general non-confidential information, nor to any specific combination of
information merely because individual elements, but not the combination, are
included in non-confidential information, (ii) entered the public domain after
the time of its disclosure under this Agreement through means other than an
unauthorized disclosure resulting from an act or omission by the Receiving
Party; (iii) was independently developed or discovered by the Receiving Party
without use of the Confidential Information, (iv) is or was disclosed to the
Receiving Party at any time by a third party having no fiduciary relationship
with the Disclosing Party and having no obligation of confidentiality with
respect to the Confidential Information; or (v) is, in the opinion of legal
counsel to the Receiving Party required to be disclosed to comply with
applicable laws or regulations, or with a court or administrative order,
provided that the Disclosing Party receives reasonable prior written notice of
that disclosure in order to afford the Disclosing Party the opportunity, at
election and expense of the Disclosing Party, to respond to such request and /or
to attempt to block such disclosure. Further, if such disclosure is compelled
the Receiving Party shall disclose only the minimum of the Confidential
Information that is required to be disclosed to comply with such order, law or
regulation.

 

(d)     Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or any third party entrusting its own information to the
Disclosing Party) owns its Confidential Information in the possession of the
Receiving Party. Upon the expiration or termination of this Agreement or at the
request of the Disclosing Party, the Receiving party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in

 

--------------------------------------------------------------------------------


 

the possession or control of the Receiving Party, except that the Receiving
Party may retain one (1) copy of the Confidential Information in the possession
of its legal counsel solely for the purpose of monitoring its obligations under
this Agreement.

 

4.2.       Proprietary Materials.

 

(a)     Limited Use and Transfer. The Recipient shall use Proprietary Materials
only for the performance of the Research Project. The Recipient shall use the
Proprietary Materials only in compliance with all applicable federal, state, and
local laws and regulations. The Recipient shall not use the Proprietary
Materials in any in vivo experiments on human subjects. The Recipient shall not
transfer any Proprietary Materials to any third party without the prior written
consent of the Supplier.

 

(b)     Warranty Disclaimer. THE SUPPLIER MAKES NO REPRESENTATIONS, AND EXTENDS
NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
PROPRIETARY MATERIALS. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF
PROPRIETARY MATERIALS WILL NOT INFRINGE ANY PATENT RIGHTS OR OTHER PROPRIETARY
RIGHTS OF A THIRD PARTY.

 

(c)     The Recipient acknowledges that the Supplier (or any third party
entrusting its Materials to the Supplier) claims ownership of its Proprietary
Materials in the possession of the Recipient. The Recipient agrees to cause its
employees to execute and deliver any documents of assignment or conveyance to
effectuate the ownership rights of the Supplier in Proprietary Materials. Upon
the expiration or termination of this Agreement, the Recipient shall at the
instruction of Supplier either destroy or return any unused Proprietary
Materials.

 

4.3.       Publications. Institution and its employees may publicly disclose
(through journals, lectures, or otherwise) the Research Results, provided that
the Institution shall have provided a copy of the proposed disclosure to Sponsor
at least sixty (60) days prior to the submission of any written publication and
at least thirty (30) days prior to any oral public disclosure (the “Review
Period”) to allow Sponsor to determine whether any Invention or its Confidential
Information would be disclosed. The parties expressly agree that research grant
proposals submitted to federal, state, or local agencies or non-profit
organizations should not be subject to review under this Section. If Sponsor
reasonably determines that the proposed disclosure would reveal an Invention or
Sponsor Confidential Information, then Sponsor shall notify Institution and the
Principal Investigator of the determination and its basis prior to the
expiration of the Review Period. With respect to disclosure of an Invention,
upon receipt of timely notice by Sponsor, the Institution agrees to delay
submission of the written publication or presentation of the oral public
disclosure until one (1) of the following events occurs: (i) Sponsor and
Institution agree that no patentable Invention exists; (ii) Institution or
Sponsor files a patent application claiming the relevant Invention pursuant to
Article 5; (iii) Sponsor and Institution jointly agree upon deletions that
prevent disclosure of any Invention; or (iv) a period of sixty (60) days elapses
commencing with the effective date of notice to Institution. With respect to
disclosure of Sponsor Confidential

 

--------------------------------------------------------------------------------


 

Information, upon receipt of timely notice by Sponsor, the Institution shall use
reasonable efforts to cause its employees to delete the Confidential Information
from any proposed disclosure.

 

5.0        Intellectual Property.

 

The parties agree to the following:

 

5.1.       Assignment of Rights in Inventions and Project Materials. Either the
Principal Investigator or the Project Manager, as appropriate, shall assign to
Institution all rights in Inventions and commercial rights in Project Materials.
The Principal Investigator shall certify that every person involved in the
Research Project shall have signed the University Participation Agreement, which
assigns to Institution all rights in Inventions and commercial rights in Project
Materials. Sponsor represents and warrants that all of its employees and
consultants who may be involved in the Research Project shall have agreed to
assign to Sponsor all rights in Inventions and all commercial rights in Project
Materials.

 

5.2.       0wnership of Patent Rights and Project Materials. In accordance with
United States patent law, Institution shall have sole ownership of all
Institution Patent Rights and Institution and Sponsor shall have joint,
undivided ownership of all Joint Patent Rights. Institution shall have sole
ownership of commercial rights in Project Materials not claimed in the Patent
Rights; however, if a Project Material incorporates one or more Sponsor
Proprietary Materials, Institution may not exploit commercial rights in that
Project Material without the written consent of Sponsor.

 

5.3.       Notice of Inventions and Project Materials. The Principal
Investigator or the Project Manager, as appropriate, shall promptly disclose to
Institution the conception or reduction to practice of any Invention and the
development or discovery of any commercially valuable Project Material that is
not otherwise disclosed as an Invention. Institution and Sponsor shall provide
prompt written notice to the other of the internal disclosure by its employees
of any Invention. Institution and Sponsor shall discuss whether to obtain Patent
Rights for the Invention and whether the Patent Rights would constitute
Institution Patent Rights or Joint Patent Rights. Institution shall provide
prompt written notice to Sponsor of the internal disclosure of any commercially
valuable Project Material that is not otherwise disclosed as an Invention.

 

5.4.       Responsibility for Patent Rights.

 

Subject to any Inter-Institutional Patent Management Agreement resulting from
joint inventions, the following procedures will be followed.

 

(a)     Primary Responsibility with Institution. Institution shall have primary
responsibility for the preparation, filing, prosecution, and maintenance of all
Institution Patent Rights, using patent counsel reasonably acceptable to
Sponsor. Institution shall consult with Sponsor as to the preparation, filing,
prosecution and maintenance of Patent Rights reasonably prior to any deadline or
action with the United States Patent & Trademark Office or any foreign patent
office and shall furnish Sponsor with copies of all relevant documents
reasonably in advance of such consultation.

 

--------------------------------------------------------------------------------


 

(b)     Cooperation. Institution and Sponsor shall cooperate fully in the
preparation, filing, prosecution, and maintenance of all Institution Patent
Rights and Joint Patent Rights. Cooperation includes, without limitation,
(i) promptly executing all papers and instruments or requiring employees of
Institution or Sponsor to execute papers and instruments as reasonable and
appropriate so as to enable Institution or Sponsor to file, prosecute, and
maintain such Patent Rights in any country; and (ii) promptly informing the
other party of matters that may affect the preparation, filing, prosecution, or
maintenance of any such Patent Rights.

 

(c)     Payment of Expenses. Within thirty (30) days after Institution invoices
Sponsor for patent expenses related to Section 5.5 or from the
Inter-Institutional Patent Management Agreement, Sponsor shall reimburse
Institution for all reasonable patent-related expenses incurred by Institution
pursuant to Subsection 5.4(a). Sponsor may elect, upon sixty (60) days written
notice to Institution, to cease payment of the expenses associated with
obtaining or maintaining patent protection of or one or more Patent Rights in
one or more countries. In that event, Sponsor will lose all rights under this
Agreement with respect to Patent Rights in those countries.

 

5.5.       Option for Exclusive License. For work funded by the Sponsor,
Institution grants Sponsor a first option to obtain a worldwide,
royalty-bearing, exclusive license (with the right to sublicense) under its
commercial rights in any Institution Patent Rights and Joint Patent Rights in
the Field (the “Option Right”). Sponsor may exercise the Option Right with
respect to a particular Patent Right by written notice to Institution, which is
received by Institution not later than sixty (60) days after the disclosure to
Sponsor of the relevant Invention (the “Option Period”). If sponsor elects not
to exercise the Option Right, or fails to exercise the Option Right during the
Option Period, Institution is free to license its commercial rights under the
relevant Patent Right to any third party. If Sponsor does elect to exercise the
Option Right, Institution and Sponsor shall negotiate in good faith a license
agreement containing commercially reasonable terms. Institution and Sponsor are
unable to reach agreement within six (6) months after Sponsor exercised the
Option Right (the “Negotiation Period”), Institution may offer its commercial
rights in the relevant Patent Right to any third parties. However, for a period
of one (l) year after the Negotiation Period expires, Institution may only offer
those rights to third parties on terms that are not more favorable than the last
offer made by Institution to Sponsor, unless Institution first provides Sponsor
with written notice of the more favorable offer and Sponsor either (i) declines
in writing to accept the offer or (ii) fails to respond to the offer within
thirty (30) days alter receiving the notice.

 

5.6        Joint Inventions. In the case of joint inventions, the parties agree
to execute an Inter-Institutional Patent Management Agreement using the
University’s Agreement in which the following terms will apply:

 

•           For new product applications in the areas related to nanoemulsions,
nanosuspensions, other formats involving drugs, nutraceuticals, coatings, etc.,
the Institution will be named as the patent manager, will receive a fee of 15%
for marketing and licensing these potential inventions before patent expenses
and will distribute to Sponsor 15% of the revenue, which sum shall paid from the
Chancellor’s share.

 

--------------------------------------------------------------------------------


 

•           For new process improvements in MFZR and MMR technologies, related
to materials, design, etc., the Sponsor will be named as the patent manager,
will receive a fee of 15% for marketing and licensing these potential inventions
before patent expenses and will distribute 5% of the remaining applicable
revenue to the Institution.

 

5.7        Use of Research Results and Project Materials. Each party may use
Research Results for any purpose and to use Project Materials for internal
research (but not in a commercial product or in connection with a commercial
service); provided, however, that in the case of Sponsor, the use does not
infringe any claim of a patent application or an issued patent included in the
Institution Patent Rights for which Sponsor has failed to obtain a license as
provided in Section 5.5. above. If Sponsor desires to obtain a license under the
commercial rights of Institution in any Project Materials, Institution agrees to
discuss the possibility of granting a license, provided that commercial rights
are available for licensing when Sponsor makes its request.

 

5.8.       Copyrightable Works. Institution or its employees own any copyrighted
or copyrightable works (including reports and publications) that are created by
Institution employees in the performance of the Research Project. Institution
and the Principal Investigator hereby grant Sponsor an irrevocable,
royalty-free, nontransferable, nonexclusive right to copy and distribute any
research reports furnished to Sponsor under this Agreement and to prepare, copy,
and distribute derivative works based on these research reports.

 

6.          Term and Termination.

 

6.1.       Term. This Agreement commences on the Effective Date and remains in
effect for 12 months, unless earlier terminated in accordance with the
provisions of this Agreement.

 

6.2.      Loss of Principal Investigator. If either the Principal Investigator
or the Project Manager shall leave Institution or otherwise terminates his or
her involvement in the Research Project, and if Institution and Sponsor fail to
identity a mutually acceptable substitute as provided in Section 2. 1., Sponsor
may terminate this Agreement upon sixty (60) days prior written notice to
Institution.

 

6.3.       Termination for Default. If either party commits a material breach of
its obligations under this Agreement and fails to cure that breach within sixty
(60) days after receiving written notice thereof, the other party may terminate
this Agreement immediately upon written notice to the party in breach.

 

6.4.      Force Majeure. Neither party will be responsible for delays resulting
from causes beyond its reasonable, including without limitation fire, explosion,
flood, war, strike, or riot, Provided that the non-performing party uses
commercially reasonable efforts to avoid or remove those causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever the causes are removed.

 

--------------------------------------------------------------------------------


 

6.5.      Effect of Termination. The following provisions survive the expiration
or termination of this Agreement: Articles 1, 4, and 7; Sections 2.3.
(obligation to deliver final report), 3.2. (obligation to deliver final
accounting), 6.5,8.2. 8.3., 8.5., 8. 14. And 8. 15. In addition, the provisions
of Article 5 survive termination of this Agreement, as necessary to effectuate
the rights of Sponsor, unless Institution has terminated this Agreement because
of a material breach by Sponsor pursuant to Section 6.3.

 

7.          Dispute Resolution.

 

7.1.      Procedures Mandatory. The parties shall resolve disputes arising out
of or relating to this Agreement solely by means of the procedures set forth in
this Article. These procedures constitute legally binding obligations that are
an essential provision of this Agreement. However, all procedures and deadlines
specified in this Article may be modified by written agreement of the parties.
If either party fails to observe the procedures of this Article, as modified by
their written agreement, the other party may bring an action for specific
performance in any court of competent jurisdiction.

 

7.2.      Dispute Resolution Procedures.

 

(a)     Negotiation. If there is a dispute arising out of or relating to this
Agreement, the affected party shall notify the other party, and the parties
shall attempt in good faith to resolve the matter within ten (10) days after the
date notice is received (the “Notice Date”). Any disputes not resolved by good
faith discussions shall be referred to senior executives of each party, who
shall meet at a mutually acceptable time and location within thirty (30) days
after the Notice Date and attempt to negotiate a settlement.

 

(b)     Mediation. If the matter remains unresolved within sixty (60) days after
the Notice Date, or if the senior executives fail to meet within thirty (30)
days after the Notice Date, either party may initiate mediation upon written
notice to the other party, whereupon both parties shall be obligated to engage
in a mediation proceeding under the then current Center for Public Resources
(“CPR”) Model Procedure for Mediation of Business Disputes, except that specific
provisions of this Section override inconsistent provisions of the CPR Model
Procedure. The mediator will be selected from the CPR Panels of Neutrals. If the
parties cannot agree upon the selection of a mediator within ninety (90) days
after the Notice Date, then upon the request of either party, the CPR shall
appoint the mediator. The parties shall attempt to resolve the dispute through
mediation until one of the following occurs: (i) the parties reach a written
settlement; (ii) the mediator notifies the parties in writing that they have
reached an impasse; (iii) the parties agree in writing that they have reached an
impasse; or (iv) the parties have not reached a settlement within one hundred
and twenty (l20) days after the Notice Date.

 

(c)     Trial Without Jury. If the parties fail to resolve the dispute through
the procedures of this Article 7, or if neither party elects to initiate
mediation, either party may pursue any other remedies legally available to
resolve the dispute. However, the parties waive any right to a jury trial in any
legal proceeding under this Section.

 

7.3.      Preservation of Rights Pending Resolution.

 

--------------------------------------------------------------------------------


 

(a)     Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, either party may suspend
performance of its obligations during any period in which the other party fails
or refuses to perform its obligations.

 

(b)     Provisional Remedies. Although the procedures specified in this
Article 7 are the exclusive procedures for resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief its reasonable judgment, that action is
necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

 

(c)     Statute of Limitations. The parties agree that all applicable statutes
of limitation and time-based defenses (such as, estoppel and laches) will be
tolled while the procedures set forth in Subsections 7.2. (a) and 7.2. (b) are
pending. The parties shall take any actions necessary to effectuate this result.

 

8.          Miscellaneous.

 

8.1.       Compliance with Law and Policies. Sponsor agrees to comply with
applicable law and the policies of Institution in the area of technology
transfer, including the University of Massachusetts Policy on Conflicts of
Interest Relating to Intellectual Property and Commercial Ventures, the
University of Massachusetts Intellectual Property Policy, and the University of
Massachusetts Policy on Faculty Consulting and Outside Activities and shall
promptly notify Institution of any violation that Sponsor knows or has reason to
believe has occurred or is likely to occur.

 

8.2.       Indemnification.

 

(a)     Indemnity. Sponsor shall indemnify, defend, and hold harmless
Indemnities against any liability, damage, loss, or expense (including
reasonable attorneys fees and expenses of litigation) incurred by or imposed
upon any of the Indemnities in connection with any claims suits, actions,
demands or judgments arising out of any theory of liability (including without
limitation actions in the form of tort, warranty, or strict liability and
regardless of whether the action has any factual basis) relating to this
Agreement or concerning any product, process, or service that is made, used, or
sold pursuant to any right or license granted under this Agreement. However,
indemnification shall not apply to any liability, damage, loss or expense to the
extent directly attributable to (i) the negligent activities, gross, wanton or
willful conduct or intentional misconduct of the Indemnitees or (ii) the
settlement of a claim, suit, action, or demand by Indemnitees without the prior
written approval of Sponsor. To the extent allowed by law, institution shall
indemnify Sponsor against any suit, claim or proceeding brought against
Institution or Sponsor in which and to the extent that: (i) any alleged patent
infringement arises from the use by Institution, without advance written
approval or consent of Sponsor, of a combination of the Sponsor’s MFZR or MMR
equipment with products not supplied by Sponsor, (ii) any material violation of
any affirmative covenant or restriction including but not limited to not use the
Proprietary Materials in any in vivo experiments on human subjects, non-
permitted disclosure of Sponsors trade secrets and customer identities, or the
use of .To the extent allowed by law, institution shall indemnify and hold
Sponsor, its officers, directors and agents

 

--------------------------------------------------------------------------------


 

harmless in such suit, claim or proceeding and any damages arising from any of
the foregoing acts.

 

(b)     Procedures. To the extent allowed by law, any of the Indemnities agree
to provide the indemnifying party with prompt written notice of any claim, suit,
action, demand, or judgment for which indemnification is sought from the
indemnifying party under this Agreement. the indemnifying party agrees, at its
own expense, to provide attorneys reasonably acceptable to Indemnitees to defend
against a claim. To the extent allowed by law, the Indemnities shall cooperate
fully with the indemnifying party in any defense and will permit the
indemnifying party to conduct and control the defense and the disposition of the
claim, suit, or action (including, all decisions relative to litigation, appeal,
and settlement). However, to the extent allowed by law, any Indemnitee
may retain its own counsel, at the expense of the indemnifying party, if
representation by the counsel retained by the indemnifying party would be
inappropriate because of actual or potential differences in the interests of the
Indemnitee and any other party represented by that counsel. To the extent
allowed by law, the indemnifying party agrees to keep Indemnitees informed of
the progress in the defense and disposition of the claim and to consult with
Indemnitees with regard to any proposed settlement.

 

8.3.       Publicity Restrictions. Sponsor shall not use the name of Institution
or any of its trustees, officers, faculty, students, employees, or agents, or
any adaptation of their names, or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of Institution. The foregoing notwithstanding, Sponsor shall have the
right to disclose that information without the consent of Institution in any
prospectus, offering memorandum, or other document or filing required by
applicable securities laws or other applicable law or regulation, provided that
Sponsor gives Institution at least ten
(lO) days prior written notice of the proposed text for the purpose of allowing
Institution to comment on the text.

 

8.4.       Warranty Disclaimer. Institution makes no express warranties and
disclaims any implied warranties as to any matter relating to this Agreement,
including without limitation the performance or results of the Research Project;
the availability of legal protection for any Research Results, Project
Materials, Inventions, copyrightable works, or any other product of the Research
Project; or the validity or enforceability of any Patent Right that may be
obtained pursuant to this Agreement. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES
OF MERCHANTABILTTY OR FITNESS FOR A PARTICULAR PURPOSE FOR ANY PROJECT MATERTALS
OR RESEARCH RESULTS, OR THAT THE USE OF PROJECT MATERIALS OR RESEARCH RESULTS
WILL NOT INFRINGE ANY PATENT RIGHTS OR OTHER PROPRIETARY RIGHTS OF A THIRD
PARTY.

 

8.5.       Notice to Other Investigators. The Principal Investigator shall
furnish all investigators involved in the Research Project, including faculty,
staff, students, and postdoctoral fellows, with written notice of their
obligations under Articles 4 and 5 of this Agreement.

 

8.6.       Research Partially Funded by Grants.

 

(a)     Federal Government. To the extent that any Invention has been funded by
the federal government, this Agreement and the grant of any rights in that
Invention is subject to

 

--------------------------------------------------------------------------------


 

and governed by federal law as set forth in 35 U.S.C. 9~ 201-21 i, and the
regulations promulgated thereunder, as amended, or any successor statutes or
regulations. If any term of this Agreement fails to conform to those laws and
regulations, the relevant term shall be invalid and modified by the parties
pursuant to Section 8.16.

 

(b)     Other Organizations. To the extent that any Invention has been partially
funded by a non-profit organization or state or local agency, this Agreement and
the grant of any rights in that Invention is subject to and governed by the
terms of the applicable research grant. If any term of this Agreement fails to
conform to those terms, the relevant term shall be deemed an invalid provision
and modified by the parties pursuant to Section 8.16. At the request of Sponsor,
Institution shall make available to Sponsor the terms of any research grants
that will partially fund the Research Project.

 

8.7.       Tax-Exempt Status. Sponsor acknowledges that Institution, as a public
institution of the Commonwealth of Massachusetts, is an exempt organization
under the United States Internal Revenue Code of 2986, as amended. Sponsor also
acknowledges that certain facilities in which the Research Project may be
performed were financed through offerings of tax-exempt bonds. If the Internal
Revenue Service determines, or if counsel to Institution reasonably determines,
that any term of this Agreement jeopardizes the tax-exempt status of Institution
or the bonds used to finance Institution facilities, the relevant term or
provision therein shall be invalid and modified by the parties pursuant to
Section 8. 16.

 

8.8.       Relations, Parties. Each party is an independent contractor and not
an agent or employee of the other party. Neither party may make any statements,
representations, or commitments of any kind, or take any action, which is
binding on the other party, except as may be explicitly provided for in this
Agreement or authorized in writing by the other party.

 

8.9.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which is deemed an original, and all of which together are
deemed to be one and the same instrument.

 

8.10.     Headings. All headings are for convenience only and do not affect the
meaning of any provision of this Agreement.

 

8.11.     Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties and their respective permitted successors and assigns.

 

8.12.     Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, except that Sponsor may assign
this Agreement to an affiliate or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business to which this Agreement relates.

 

8.13.     Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to that instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not

 

--------------------------------------------------------------------------------


 

similar.

 

8.14.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles.

 

8.15.     Notice. Any notices required or permitted under this Agreement shall
be in writing, shall specifically refer to this Agreement, and shall be sent by
hand confirmed in writing, recognized national overnight courier, confirmed
facsimile transmission, confirmed electronic mail, or registered or certified
mail, postage prepaid, return receipt requested, to the following addresses or
facsimile numbers of the parties:

 

If to Institution:

 

Office of Commercial Ventures and Intellectual Property University of
Massachusetts Lowell

600 Suffolk Street, 2nd Floor South

Lowell, MA 01854

 

Attention:

Louis J. Petrovic

Title:

Director, CVIP/Lowell

Tel:

978-934-2577

Fax:

978-934-4043

 

If to Sponsor:

 

MFIC Corporation

30 Ossipee Road

Newton, MA 02464-9101

Attention:

Irwin J. Gruveman, P.E.

Title:

Chairman & CEO

Tel:

617-969-5452

Fax:

617-965-1213

 

All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section.

 

8.16.     Severability. In the event that any provision of this Agreement:
(i) is held invalid or unenforceable for any reason, or (ii) jeopardizes the
tax-exempt status of Institution or the bonds used to finance Institution
facilities under circumstances set for the in Section 8.7, the invalidity,
unenforceability, or offending language or provision shall not affect any other
provision of this Agreement, and the parties shall negotiate in good faith to
modify the Agreement to preserve (to the extent possible) their original intent.
If the parties fail to reach a modified agreement within sixty (60) days after
the relevant provision is held invalid or unenforceable, then the dispute shall
be resolved according to Article 7. While the dispute is

 

--------------------------------------------------------------------------------


 

pending resolution, this Agreement shall be construed as if the provision were
deleted by agreement of the parties.

 

8.17.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.

 

The parties have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above.

 

UNIVERSITY OF MASSACHUSETTS,

LOWELL

 

 

By:

 

 

 

William Hogan

 

Chancellor

 

MIFC CORPORATION

 

 

By:

 

 

 

Irwin J. Gruveman, P.E.

 

Chairman & CEO

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The UML Nanomanufacturing research initiative will investigate in a series of
research projects the sizing, encapsulation, reaction, and other potential
applications of Microfluidizer® technology. Initial projects will be focused on
the Sponsor’s Microfluidizer® Processor (MFZR) and Microfluidizer® Mixer/Reactor
(MMR) technologies.

 

Projects for this research collaboration will be chosen after review of an
Advisory Committee composed of Dr. Julie Chen, Dr. Robert Nicolosi and one other
Institution faculty representative and two Technical Representatives of Sponsor.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

For this research collaboration, Sponsor will:

 

1.       Consign an MMR lab system to be installed and located at UML.

 

2.       Train users, consult on proposed uses, and advise on development.

 

3.       Share MMR technology and MFZR technology/database subject to the
confidentiality terms of this Research Collaboration Agreement.

 

4.       Develop chamber design and optimization technology, and optimize
process and post-process procedures, both general and specific, jointly with UML
research investigators.

 

5.       If additional MFZR and MMR equipment is needed, it will be provided at
70% of best third party price. Acquisition is dependent on UML’s ability to pay
for the equipment.

 

6.       For each project recommended by the Advisory Committee that is
specifically oriented towards Sponsor’s research objectives, Sponsor will bear
the first $3,000 for each discrete project. Any further monies needed will be
provided by UML if the monies are available. Sponsor’s commitment to fund $3000
for recommended discrete projects in any twelve month period shall be capitated
at $36,000. Sponsor shall not be obligated to fund additional projects in such
timeframe, except as Sponsor in its sole discretion shall deem reasonable and
appropriate.

 

7.       Sponsor will support UML’s efforts to obtain funding from Federal,
Massachusetts, Foundation, and commercial (strategic partner) sources. Such
support could be in the form of subcontract, consignment of equipment, matching
funds, in kind contributions, and other as required on a case by case basis, but
only to the extent that Sponsor, in its sole discretion, shall determine is
reasonable and warranted under the circumstances.

 

8.       When needed, Sponsor will provide marketing inputs needed and required
by the Advisory Committee and undertaken by various units (CVIP, College of
Management, other) of UML. Such marketing inputs shall be provided in such
reasonable amounts and at such times as shall be reasonably convenient to MFIC
as shall not unduly interfere with Sponsor’s business, in Sponsor’s sole
judgment.

 

--------------------------------------------------------------------------------


 

Appendix C

 

MFIC (Sponsor) Value Contribution to Research Collaboration Agreement

 

MFIC Corporation, together with its subsidiary, Microfluidics Corporation,
collectively “Sponsor”, has been in discussions since the summer, 2004 with the
University of Massachusetts Lowell (the “University”) regarding the proposed
Research Collaboration. During this period of time, Sponsor has devoted
considerable time and attention to identifying and evaluating key terms and
conditions to meet the University’s objectives in this collaboration.

 

As an indication of good faith and seriousness regarding the proposed Research
Collaboration, Sponsor has already committed and proposes to commit significant
monetary value and resources, including but not limited to:

 

1.     A Microfluidizer® processor, valued at almost $100,000 has already been
on loan to Professor Robert Nicolosi. This Microfluidizer processor resides in
Dr. Nicolosi’s lab on the University’s South Campus.

 

2.     Sponsor has already supported the ongoing operation of the Microfluidizer
processor in Dr. Nicolosi’s lab, including provision of technical support, spare
parts and service support. This work to date is valued at ~$10,000.

 

3.     As part of the proposed future Research Collaboration, Sponsor has
already agreed to provide one of only two state-of-the-art MMR systems, equipped
with dual feed and chamber capability. The MMR has a current value of over
$350,000 and Sponsor has agreed to having this MMR system physically reside on
the campus of the University.

 

4.     In support of the MMR system on campus at the University, Sponsor has
also agreed to support with technical capability, spare parts and service to
ensure full and continuous operation of the MMR system. This service component
offering if sold commercially has a value of ~10% or $35,000 of the MMR system’s
sale value over 2005.

 

5.     The proposed Research Collaboration calls for the formation, assembly and
participation of key members of both Sponsor and University to identify and
evaluate ongoing research and development product applications using both
Sponsor’s Microfluidizer processor and the MMR system. To this end, senior
management at Sponsor are anticipating spending some days per month ensuring
that the Research Collaboration is proceeding according to the agreed to plan,
milestones and timeframe. We estimate the monetary value of this personnel
effort and contribution by Sponsor to be worth in excess of $50,000 over 2005.
Such valuation of Sponsor’s contribution is predicated upon the appropriate
expenditure of time to the Research Collaboration activities by MFIC’s Vice
President of R&D, Dr. Thomai Panagiotou.

 

Therefore, we estimate Sponsor’s monetary value to the Research Collaboration to
be in excess of $545,000, and during 2005, in excess of the likely time and
materials effort on the part of the University.

 

--------------------------------------------------------------------------------